DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to application filed February 02, 2020 in which Claims 1-9 were presented for examination.
Election/Restrictions
Applicant’s election of Species 1 (Figs. 1-5 & 8-9 and Claims 1-5 & 9) in the reply filed on August 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Figs. 6a-7 have been withdrawn by the Applicant as being drawn to non-elected Species 2 and Species 3, and Claims 6-8 have been withdrawn by the Applicant as being drawn to non-elected Group II.
Further, Claim 4 has been withdrawn by the Examiner as being drawn to non-elected Species 2 and Species 3. Claim 4 recites the limitation, “comprising a single toe securement rib located between the big toe and the remaining toes” which is a feature that is exclusive to Species 2 (Figs. 6A-6B) and Species 3 (Fig. 7), which shows an inter-toe securement. Also see Applicant’s Specification, Page 10, lines 1-21 for further description of this inter-toe securement as it relates to Figs. 6A-7. This feature is not 
Accordingly, Claims 1-3, 5, and 9 are pending in the application and an action on the merits
follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 (and Claim 3 for at least depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “having exposed foot recesses defining ventilations”. It is unclear structurally what “exposed foot recesses” and “ventilations” are. It appears that “exposed foot recesses” could mean there are gaps in the shoe or that the foot itself has recesses. According to the Applicant’s written disclosure it appears that the shoe has gaps in it, however this is unclear. It also appears from the Applicant’s written disclosure that the ventilations could be the same structure as the recesses however this remains unclear as the ventilations are not clearly defined. Page 9, line 6-7 states that phrase, “the ventilation holes and/or recesses” which could mean that the ventilations and recesses are the same structure, however, “ventilation holes” is not the same as “ventilations”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted having at least one recess that defines a ventilation portion configured to expose the foot of the wearer”.
Claim 1, is indefinite as it recites “said non-slip grippy shoe being made of an integral cage-like configuration with at least one ventilation recess”. It is unclear if this “at least one ventilation recess” is the same as the “exposed foot recesses defining ventilations” of line 7 or if this is a separate ventilation section. It is further unclear if this ventilation recess is the same or new structure as the “ventilated portions of line 10-11. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “said non-slip grippy shoe being made of an integral cage-like configuration that includes the at least one recess that defines the ventilation portion” as defined by the Examiner’s interpretation of the limitations of line 7.
Claim 1, is indefinite as it recites “including exposed toes”. It is unclear if there is a specific exposed toe portion of the shoe or if the shoe itself is designed to expose the toes of the wearer. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the non-slip grippy shoe configured to expose the toes of the wearer.”
Claim 1, is indefinite as it recites “and at least two more recesses in the ventilated portions of the shoe as defined by ribs of the cage”. It is unclear if the “two or more recesses in the ventilated portions” is the same as the “exposed foot recesses defining ventilations” of line 7 or if this is a separate, new ventilation section. Further, it is unclear now if the recesses define the ventilation portions or if the ribs define the ventilation portions. Further, it is unclear if “the cage” is the same structure as “the cage-like configuration” of line 9 or a different structure. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “and the at least one recess that defines the ventilated portion[[s]] of the shoe being further defined by ribs of the cage-like configuration” as defined by the Examiner’s interpretation of the limitations of line 7 and line 9.
Claim 1, is indefinite as it recites “at least two recesses in the topside of the shoe as defined by ribs emanating outwardly”. It is unclear if the “at least two recesses” are the same as the “exposed foot recesses defining ventilations” of line 7 or if this is a separate, new ventilation section. Further, it is unclear if the “ribs” are the same structure as the ribs of line 11 or a different structure. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “at least two additional recesses that define additional ventilation portions in the topside of the shoe and the recesses are further [[as]] defined by the ribs emanating outwardly”.
Claim 1 recites the limitation "an arch portion" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a different arch portion or the same arch portion previously mentioned. For examination purposes the claim is being interpreted as, “the arch portion”.
Claim 1 recites the limitation "a cage-like configuration" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a different cage-like configuration or the same cage-like configuration previously mentioned. For examination purposes the claim is being interpreted as, “the cage-like configuration”
Claim 1 recites the limitation "providing a non-slip grippy shoe" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a different non-slip grippy shoe or the same non-slip grippy shoe previously mentioned. For examination purposes the claim is being interpetted as, “providing the non-slip grippy shoe”
Claim 1, is indefinite as it recites “providing the non-slip grippy shoe that can perform non-slip properties”. It is unclear what being able to “perform non-slip properties” means. From the Applicant’s written disclosure on page 11, lines 9-15, it appears this means that the shoe is capable of not slipping when under force. However, the claim does not clearly define this as a functional property, as stated in the disclosure. Therein the metes and bounds of the claim are indefinite. For examination purposes, the the non-slip grippy shoe that is configured to perform non-slip properties”.
The term "low hardness" in Claim 1 is a relative term which renders the claim indefinite.  The term "low hardness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The language of claim 1 attempts to claim the hardness level of the polymeric elastomer in relation to the elongation properties of the shoe itself, however Claim 1 fails to specify a measurable relationship of the elongation potential of the shoe and the hardness level of the polymeric elastomer to each other. The Applicant’s written description does not teach nor does it demonstrate examples that can be used to measure this degree of “low hardness”, therefore the metes and bounds of the claim are indefinite.
Claim 1, for clarification purposes, has been interpreted by the Examiner wholly as, “A slip resistant shoe, comprising: a non-slip rubber-like grippy shoe having at least one recess that defines a ventilation portion configured to expose the foot of the wearer that includes the at least one recess that defines the ventilation portion the non-slip grippy shoe configured to expose the toes of the wearer the at least one recess that defines the ventilated portion[[s]] of the shoe being further defined by ribs of the cage-like configuration; at least two additional recesses that define additional ventilation portions in the topside of the shoe and the recesses are further [[as]] defined by the ribs emanating outwardly from [[an]] the arch portion, thereby forming [[a]] the cage-like configuration of a low hardness polymeric elastomer with elongation from about 50% to about 1000%, providing [[a]] the non-slip grippy shoe that is configured to 
Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “thermoplastic vulcanizate elastomers” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The limitation, “wherein the elastomer is selected from the group consisting of thermoplastic vulcanizate elastomers” is improper because the members of the “thermoplastic vulcanizate elastomer” grouping are not all members of the same recognized physical or chemical class. Thermoplastic vulcanizates (TPVs) are a subset of the much larger thermoplastic elastomer (TPEs) family of polymers, and TPVs exist chemically in many different forms and have many different uses (including window glazing, pump gaskets, and insulated coverings). It is unclear from the recitation if TPVs alone are being claimed as the selected grouping or if TPEs (which include TPVs) are polymeric elastomer is selected from a group consisting of thermoplastic vulcanizates and/or thermoplastic elastomers”.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim 5 recites the limitation "the foot arch area" in line 29.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the foot arch area is the same as the “arch portion” recited previously or if the foot arch area is a different and new structure. For examination purposes the claim is being interpreted as, “the arch portion”.
Regarding Claim 9, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nataadiningrat (US 20100154251)
Regarding independent Claim 9, Nataadiningrat discloses a method of an exerciser using a rubber-like (¶0015, 0071) grippy (¶0009 as “traction”) elastomeric exercising shoe (Abstract) having multiple recesses in at least a top portion of the exercising shoe (Fig. 3A shows multiple recesses in the mesh material #102 on the top of the shoe), comprising the steps of: inserting a foot into the rubber-like grippy elastomeric exercising shoe (Figs. 3A-3C and ¶0053); aligning the multiple recesses over pressure points on the foot of the user to prevent 5pressure points from hindering exercising due to pressure pain (¶0013 notes that the shoe has an elastic underside which allows for movement and expansion of the material without causing pressure or restriction; Fig. 3C shows the mesh underside on the bottom of the shoe); performing floor exercises, such as Barre, Yoga, Pilates or the like (¶0022); and using the rubber-like grippy elastomeric shoe to provide balance and posture in the performance of the exercise (¶0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bassichis (US 2541738) in view of Kenens (US 20140208619)
Regarding independent Claim 1, Bassichis discloses a slip resistant shoe (Fig. 1; Col. 1, l. 29-35), comprising: a non-slip rubber-like grippy shoe (Fig. 1; Col. 1, l. 29-35) having at least one recess (Fig. 2, #11) that defines a ventilation portion (Fig. 2, #11 shows open apertures that are capable of functioning as ventilation portions) configured to expose the foot of the wearer (Fig. 1) that includes the at least one recess that defines the ventilation portion (Bassichis Annotated Fig. 1) the non-slip grippy shoe configured to expose the toes of the wearer (Fig. 1) the at least one recess that defines the ventilated portion[[s]] of the shoe being further defined by ribs of the cage-like configuration (Bassichis Annotated Fig. 1 shows ribs extending from medially to laterally and distally to proximally on the shoe between the recesses); at least two additional recesses that define additional ventilation portions in the topside of the shoe (Bassichis Annotated Fig. 1) and the recesses are further [[as]] defined by the ribs emanating outwardly from [[an]] the arch portion (Bassichis Annotated Fig. 1 shows ribs emanating outwardly from the arch portion), thereby forming [[a]] the cage-like configuration (Bassichis Annotated Fig. 1) 
Bassichis does not expressly disclose a low hardness polymeric elastomer with elongation from about 50% to about 1000%, providing [[a]] the non-slip grippy shoe that is configured to .
the non-slip grippy shoe (Kenens ¶0002).
Both Bassichis and Kenens teach analogous inventions in the art of slip-resistant footwear. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sole of Bassichis out of a low hardness polymeric elastomer with the desired amount of elongation as taught by Kenens to offer the shoe a secure fit on the foot of the wearer and a provide “a durable, wear-resistant material that includes texturing to improve traction.” (Kenens ¶0002)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the device of Bassichis (as modified by Kenens) so that the non-slip grippy shoe is configured to  so that the shoe would be able to perform under specific physical force as is required by the user to complete specific tactile functions, such as yoga poses on smooth floors. Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Bassichis and Kenens disclose the structure of the non-slip grippy shoe there would be a reasonable expectation for the non-slip grippy shoe to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified shoe of Bassichis discloses the slip resistant shoe of claim 1.
Bassichis does not expressly disclose the polymeric elastomer is selected from a group consisting of thermoplastic vulcanizates and/or thermoplastic elastomers.
polymeric elastomer is selected from a group consisting of thermoplastic vulcanizates and/or thermoplastic elastomers (Kenens ¶0036 teaches an ethylene copolymer, which is a thermoplastic elastomer; ¶0078-0085 teaches crosslinking thermoplastic materials [a key process in vulcanizing polymers] to make shoe soles).
Both Bassichis and Kenens teach analogous inventions in the art of slip-resistant footwear. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sole of Bassichis out of a thermoplastic elastomer as taught by Kenens to create a sole using a single step process for melt processing and crosslinking the curing agent so that the sole may be more efficiently made using injection molding. (Kenens ¶0082)
Regarding Claim 3, the modified shoe of Bassichis discloses the limitations of of claim 1, wherein the recesses in the shoe comprise at least 50% of the entire upper shoe surface (Though not expressly stated, Figs. 1 & 2 shows many apertures that make up at least 50% of the upper surface of the shoe).
Regarding Claim 5, the modified shoe of Bassichis discloses the limitations of claim 1, wherein the ribs of the arch portion of the shoe covers about 30% of the portion total area (Though not expressly stated, Figs. 1 & 2 shows many ribs that make up at least 30% of the arch portion total area).

    PNG
    media_image1.png
    461
    602
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deans US 20130269211 teaches an exercise footwear
Vargas US 7346936 teaches a pilates sock
Getzwiller US 7383591 teaches a exercise foot covering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732